DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
2.	The request filed on 05/25/2022, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 17/107824 is acceptable and an RCE has been established. An action on the RCE follows.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior arts (see, non-final rejection, 12/29/2021, prior arts pertinent to applicant’s disclosure) and newly filed IDS (dated 05/25/2022), alone or in combination fail to explicitly disclose receiving a primary video file from a primary video camera for a situation; receiving a secondary video file from a secondary video camera for the situation; receiving a sensor data file from a sensora sentiment of individuals associated with the situation to generate a sentiment data file; predicting a safety quality value is-based on the primary video file, secondary video file, sentiment data file, and the sensor data filcomparing the safety quality value with a predetermined sentiment value to establish  a safety ratingand routing the situational awareness file to a police officer field computing device, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        05/27/2022